In re Serio, Ernest M.; applying for writ of certiorari, supervisory and remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “K”, No. 761944; 24th Judicial District Court, Div. “L”, No. 76-1945.
Granted. The district court is ordered to appoint counsel and conduct an evidentiary hearing on relator’s claims that he was misinformed about elements of the charged offenses and told by counsel that he would be given sentences to be served concurrently with the sentence to be imposed in 76-2281.